DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0327913) in view of Chan (2015/0264858).

Regarding claims 1, 15, 18, Chong discloses a method for farming plants, comprising: planting a plurality of seeds or seedlings on one or more plant trays having individual plant sites ([0093] a seeding machine sows seeds into the mediums and the seeds are soaked without lighting and nutrients. In this case, the seeds may sprout after a pre-determined number of days) and beginning a germination phase (502); after the germination phase (502), identifying a plurality of plants germinated from the plurality of seeds or seedlings (via farm personnel or FOMS), transporting the plurality of plants to a nursery in one or more nursery phases(504, [0093] the growth mediums together with the sprouted seeds are transferred into farming trays 404 which contain further nutrients. The farming trays 404 are subsequently mounted on the farming modules 106. The farming modules 106 containing the farming trays 404 with the sprouted seeds are then transported by the machines 108 to the 3D array of growth racks 104 for storage in which the sprouts are illuminated with LED lightings 406 for further growth into seedlings. The farming modules 106 may then be retrieved after a pre-determined number of days via the machines 108 for the next stage), arranging the plurality of plants vertically on a plurality of vertically-aligned shelving units (Fig. 4), and illuminating the plurality of plants by a plurality of artificial light sources (406) in each nursery phase; and harvesting the plurality of plants (508); wherein the method further comprises: a step of monitoring, by at least one sensor or monitoring device, a plurality of plant parameters ([0063] there is a farm operating management system (FOMS) comprising of the CPU that is in data communication with a plurality of sensors such as carbon dioxide sensors, light sensors, thermometers and image capturing devices. Based on the feedback information from the different sensors, the FOMS enables control of environmental factors that influence the growth of the vegetables including light intensity, temperature, humidity and/or carbon dioxide levels); and a step of adjusting, by a control unit (Farm operating management system or FOMS), a plurality of environmental parameters, wherein the step of adjusting the environmental parameters occurs during one or more of the germination phase, the one or more nursery phases, and the greenhouse phase; wherein the control unit is configured to adjust a plurality of growth parameters for each of the plurality of plants, adjust the environmental parameters differently according to the growth parameters and/or a plurality of requirements of each of the germination phase, nursery phase(s), and greenhouse phase ([0063] FOMS may control environmental parameters spatially to cater to different plant varieties that are growing at different regions of the building. FOMS can be used in horticulture activities such as the farming of plants, which may include plants grown for ornamental purpose, or high-value floral grown for profits. [0076]), but does not expressly disclose transplanting the plurality of plants to a greenhouse, beginning a greenhouse phase, and illuminating the plurality of plants with sunlight and/or artificial light during the greenhouse phase.
However, Chan discloses a similar method of farming plants (10, Fig. 1, [0025]) that comprises transplanting a plurality of plants to a greenhouse and exposing the plants to natural sunlight ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Chong, by transplanting the plants to a greenhouse with natural sunlight, as taught by Chan, for the purpose of providing the plants with the benefits of natural sunlight until harvesting.  

Regarding claims 2, 17, Chong discloses the environmental parameters comprise at least one of plant density, plant air temperature, relative humidity, light intensity, CO2 content, air velocity, air circulation, water temperature, electrical conductivity, pH level, dissolved oxygen level, nutrients, water level of the plants, a duration of time spent in each of the one or more nursery phases, a duration of time spent in the greenhouse, and a duration of time spent in the germination phase ([0063] there is a farm operating management system (FOMS) comprising of the CPU that is in data communication with a plurality of sensors such as carbon dioxide sensors, light sensors, thermometers and image capturing devices, [0076]).

Regarding claim 3, Chong discloses identifying an optimized plant density based on the indexed growth parameters and arranging the plurality of plants according to the optimized plant density ([0066] FOMS may also enable “Intelligent Farming” by integrating the value chain or production chain of vegetable or plant farming or production, allowing farming to be managed dynamically depending on consumer demand. FIG. 6 illustrates the overall FOMS architecture and system/modules. It is to be appreciated that the system may have more or less components. The FOMS is capable in at least the following ways: [0067] 1. Knowledge capture and management [0068] 2. Climate monitoring and control [0069] 3. Production monitoring and management).

Regarding claim 4, Chong discloses wherein the control unit is connected to the at least one sensor or monitoring device measuring a plurality of environmental parameters, including one or more of: water temperature, electrical conductivity, pH, dissolved oxygen, air temperature, relative humidity, CO2 content, light intensity, and air velocity ([0063] there is a farm operating management system (FOMS) comprising of the CPU that is in data communication with a plurality of sensors such as carbon dioxide sensors, light sensors, thermometers and image capturing devices. Based on the feedback information from the different sensors, the FOMS enables control of environmental factors that influence the growth of the vegetables including light intensity, temperature, humidity and/or carbon dioxide levels) .

Regarding claim 5, Chong discloses wherein the at least one sensor or monitoring device further comprises one or more of a camera, a light detection and ranging (LIDAR) system, a thermal imaging sensor, a thermometer, a biosensor, a biochemical sensor, and a metal-oxide semiconductor (MOS) sensor (CCTV seedling camera, Fig. 25).

Regarding claim 6, Chong discloses wherein the control unit (FOMS) is connected to an external system for providing a plurality of environmental parameters, and wherein the control unit adjusts the plant parameters based on the environmental parameters (FOMS may then control environmental parameters spatially to cater to different plant varieties that are growing at different regions of the building).

Regarding claim 7, Chong discloses further comprising receiving, by the control unit (FOMS), historical plant information relating to one or more of the plurality of plants, and adjusting, by the control unit, the plant parameters based on the historical plant information ([0067], [0076].

Regarding claim 8, Chong discloses further comprising storing plant growth information relating to each farmed plant to the historical plant information after the step of harvesting the plants ([0067], [0079], [0080]).

Regarding claims 9, 19, Chong discloses wherein the control unit implements machine learning based on an algorithmic driven regression formula to optimize plant growth ([0066] FOMS may also enable “Intelligent Farming”).

Regarding claim 10, Chong/Chan discloses the invention substantially as set forth above, but does not expressly disclose wherein the step of harvesting comprises harvesting a whole crop into a dirt cup, such that the whole crop is living in dirt within the dirt cup.
However, harvesting a living plant and placing it into a cup with dirt so that it remains living during transportation is known in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art to have harvested the plants as taught by Chong in view of Chan and placed them into a cup with dirt as known in the art so that the plant remains living while being delivered to the consumer.

Regarding claim 11, Chong discloses wherein the step of transplanting comprises sending, by the control unit, instructions to a robotic device which can individually arrange each plant into the next nursery or into the greenhouse ([0062] the automated retrieval system transmits a control signal to the corresponding machine 108 to retrieve the farming module 106 from the growth racks 104 for advancement to the next production stage).

Regarding claim 12, Chong discloses wherein each nursery phase further comprises transplanting the plurality of plants to less dense plant trays ([0061] The hole cutouts in the lids or planting boards fitted in the main recess of the nursery farming trays 404 for holding the seeds may be spaced relatively closer as compared to the hole cutouts in the lids or planting boards for the growth stage farming trays 404).

Regarding claims 13-14, 21, Chong discloses wherein the nursery/greenhouse stage(s) uses hydroponic growing methods ([0060] In various embodiments, the farming trays 404 are hydroponic-based (soil-less) which eradicates the problems associated with soil-based farming).


Regarding claim 16, Chong discloses at least one of: a germination robot configured to insert plants or plant seeds into one or more germination trays ([0093] a seedling machine); a transplanting robot configured to move plants from the germination trays into the nurseries (108); and a transportation robot for moving the plants from the nurseries into the greenhouse; wherein the germination, transplanting, and transportation robots are controlled by the control unit based on the plant parameters ([0052] When in an operative state, the device 108 can considered to be in an “on” mode and can be operated in a manner so as to carry, hold, move, store and perform various other actions on the cell. When it is in a non-operative state, the device 108 can be considered to be in an “off mode”/“stand-by mode” (in which case, the device 108 is not operated to, for example, carry, hold, move, store and perform various other actions on the cell).

Regarding claim 20, Chong discloses wherein the plants further comprise a plurality of plant types, wherein the control unit (FOMS) is configured to move each plant type of the plurality of plant types after a period of time specific to said plant type ([0063] the FOMS can be used in horticulture activities such as the farming of plants, which may include plants grown for ornamental purpose, or high-value floral grown for profits. The FOMS can also be used in agriculture farming like the growing of plants, vegetables and animals. The FOMS works in conjunction with the device/machine 108 to store or retrieve farming modules for storage in the growth racks and is not restricted to the farming of any particular floral or fauna or animals).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                      

/MONICA L PERRY/Primary Examiner, Art Unit 3644